Citation Nr: 0209788	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated disc of the lumbar spine.

2.  Entitlement to service connection for hearing loss.

(The issues of entitlement to service connection for a low 
back disability, including scoliosis, and entitlement to non-
service connected pension benefits will be addressed in a 
later decision by the Board of Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
September 1969; he served on active duty for training from 
September 1964 to March 1965.

This matter comes before the Board on appeal from an August 
1998 RO rating decision that, in part, denied entitlement to 
pension and claims of entitlement to service connection for 
hearing loss and scoliosis.  These issues were previously 
before the Board in December 2000, when they were remanded 
for additional development.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a herniated disc of the lumbar spine  comes to 
the Board in a manner which warrants some explanation.  By 
rating action of February 1998, the RO, among other things, 
denied the veteran's claim of entitlement to service 
connection for a herniated disc of the lumbar spine.  The 
veteran was informed of the denial by letter that same month, 
but did not initiate an appeal.  Consequently, that decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).  The veteran submitted 
additional evidence regarding the issue of entitlement to 
service connection for a herniated disc of the lumbar spine 
in August 2000.  When the veteran's case was remanded to the 
RO in December 2000, the RO apparently considered this newly 
submitted evidence as an application to reopen the veteran's 
claim of entitlement to service connection for a herniated 
disc of the lumbar spine.  The RO issued a supplemental 
statement of the case in May 2002 in which the low back issue 
was expanded to include any low back disability, including 
the previously addressed scoliosis.  The veteran expressed 
disagreement in writing with the RO's decision, filed a 
timely substantive appeal as to this issue in July 2002, and 
the current appeal ensued.  38 C.F.R. §§ 20.200, 20.201, 
20.200, 20.302 (2001).

It is further noted that the Board is undertaking additional 
development on the issue of entitlement to service connection 
for a herniated disc of the lumbar spine on a de novo basis 
(following the reopening of this claim in the body of this 
decision).  Additionally, the Board is undertaking additional 
development on the issues of entitlement to service 
connection for a low back disability other than a herniated 
disc, to include scoliosis, and entitlement to non-service-
connected pension, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issues of entitlement to service connection for a low back 
disability and entitlement to non-service-connected pension.  


FINDINGS OF FACT

1.  By rating action in February 1998, the RO denied claims 
of entitlement to service connection for a herniated disc of 
the lumbar spine.  The veteran was notified of this denial by 
letter of that same month, but he did not perfect an appeal 
therefrom.

2.  Additional evidence received since the February 1998 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claim of service connection for a herniated 
disc of the lumbar spine.

3.  The veteran does not currently have hearing loss for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a herniated 
disc of the lumbar spine has been submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.310, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Herniated Disc of the Lumbar Spine

By rating action of February 1998, the RO, among other 
things, denied the veteran's claim of entitlement to service 
connection for a herniated disc of the lumbar spine.  The 
veteran was informed of the denial by letter that same month, 
but did not initiate an appeal.  Consequently, that decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

As the February 1998 RO rating decision is deemed to be 
final, see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for the 
veteran's herniated disc claim because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  Once the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's application to reopen was apparently filed 
prior to August 29, 2001, the new provisions do not apply to 
his claim.  

In Hodge, it was stressed that, under the regulation (38 
C.F.R. § 3.156), new evidence that was not likely to convince 
the Board to alter its previous decision could nevertheless 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d at 1363.  The Federal Circuit noted 
that "any interpretive doubt must be resolved in the 
veteran's favor" and that "the regulation imposes a lower 
burden to reopen than the Colvin test."  Id. at 1361, n. 1.

The veteran's claim of entitlement to service connection for 
a herniated disc of the lumbar spine was denied in February 
1998 as it was determined that the veteran failed to provide 
evidence of a current low back disability and a relationship 
between that disability and military service.

The Board has reviewed the evidence associated with the 
claims folder since the February 1998 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim of service connection 
for a herniated disc of the lumbar spine.

The evidence available at the time of the February 1998 RO 
denial included the veteran's service medical records.  They 
revealed that the veteran complained of back pain after an 
August 1968 car accident.  The veteran also complained of a 
back injury in February 1969.  Radiographic reports were 
negative for injury.  A July 1969 separation examination 
report indicated that the veteran's spine was normal.  Also 
of record was a September 1996 Social Security Administration 
Disability Report, in which the veteran indicated that he had 
suffered a herniated disc in April 1995, and underwent a 
lumbar diskectomy and fusion in July 1995.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a VA 
radiographic report dated in March 1998, which reveals that 
the veteran had post-operative changes at L5-S1.  VA 
treatment notes reveal that in August 1999, the veteran 
complained of radiculopathy, and was diagnosed with chronic 
low back pain.  A June 2001 VA examination reveals that the 
veteran had a scar in the lower lumbar region which was 
caused by surgery secondary to a diskectomy and fusion at L5-
S1.  The examiner noted that the diagnosis was degenerative 
disc disease.  The veteran was diagnosed with a status-post 
posterior decompression of L5-S1, with posterior fusion.  

The Board finds that these VA medical records constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the 
question of whether the veteran has a current herniated disc 
disability.  That is, prior to the new evidence being 
submitted, the only evidence of record that the veteran had a 
disc problem was from his own contentions that he had such.  
However, the evidence submitted since the prior final denial 
is competent medical evidence that indicates that the veteran 
was apparently diagnosed with a herniated disc subsequent to 
service, and ultimately underwent surgery for that 
disability.  Consequently, it must be said that the evidence 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this extent 
only, the appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be further developed in fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.  Consequently, the Board finds no prejudice

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for a herniated disc of the lumbar spine, 
further action under the Veterans Claims Assistance Act of 
2000 (as discussed above) will be accomplished as part of the 
development of the underlying claim of service connection.

Hearing Loss

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When certain disease, such 
as sensorineural hearing loss, is shown in service, or to a 
compensable degree within a year of the claimant's separation 
from service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id. 

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).  

However, the Court has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

In the veteran's case, service medical records reveal that in 
a March 1965 examination report, the veteran had an auditory 
threshold in the right ear of 5 decibels at 500 Hertz, 0 
decibels at 1000 Hertz, -10 decibels at 2000 Hertz, and 0 
decibels at 4000 Hertz.  In the left ear, the veteran had an 
auditory threshold of 0 decibels at 500 Hertz, -10 decibels 
at 1000 Hertz, -5 decibels at 2000 Hertz, and -5 decibels at 
4000 Hertz. 

In August 1968, three audiograms were performed.  The 
veteran's auditory threshold in the right ear ranged from 30 
to 40 decibels at 500 Hertz.  The veteran had an auditory 
threshold of 30 decibels at 1000 Hertz in the right ear.  At 
2000 Hertz, the veteran's auditory threshold ranged from 30 
to 45 decibels in the right ear.  At 4000 Hertz, the 
veteran's auditory threshold ranged from 40 to 45 decibels in 
the right ear.  In the left ear, the veteran's auditory 
threshold at 500 Hertz ranged from 20 to 45 decibels.  At 
1000 Hertz in the left ear, the veteran's auditory threshold 
ranged from 25 to 40 decibels.  At 2000 Hertz, the veteran's 
auditory threshold was 40 decibels in the left ear.  At 4000 
Hertz, the veteran's auditory threshold ranged from 40 to 45 
decibels in the left ear.  The veteran was diagnosed with 
mild high frequency sensorineural hearing loss.

In a service separation examination report dated in July 
1969, the veteran had auditory thresholds of -10 decibels at 
500 and 1000 Hertz in the right ear.  At 4000 Hertz, the 
veteran's auditory threshold was 10 decibels in the right 
ear.  In the left ear, the veteran's auditory threshold was 
10 decibels at 500 Hertz, -10 decibels at 1000 Hertz, and 15 
decibels at 4000 Hertz. 

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in June 2001.  The veteran reported that he began 
to have a high frequency hearing loss in service.  He did not 
relate the onset of hearing loss to any specific event. The 
veteran had an auditory threshold of 10 decibels at 500 and 
1000 Hertz in the right ear.  At 2000 Hertz, the veteran's 
auditory threshold was 15 decibels in the right ear.  The 
veteran had an auditory threshold of 30 decibels at 3000 
Hertz, and 25 decibels at 4000 Hertz, both in the right ear.  
In the left ear, the veteran had an auditory threshold of 10 
decibels at 500, 1000, and 2000 Hertz.  At 3000 and 4000 
Hertz, the veteran's auditory threshold was 30 decibels in 
the left ear.  His speech discrimination scores were 100 
percent, bilaterally.  The examiner opined that the veteran 
had a mild high frequency sensorineural hearing loss, 
bilaterally.  Other than the veteran's own statements, the 
examiner could not find any connection between the veteran's 
hearing loss and service. 

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  Despite the veteran's 
allegations that he has hearing loss, the medical evidence of 
record demonstrates that he currently does not have hearing 
loss for VA compensation purposes.  The veteran does not have 
an auditory threshold of 40 or greater in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz in either ear; 
nor are his auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels 
or greater in either ear.  In addition, the veteran's speech 
recognition scores using the Maryland CNC Test are greater 
than 94 percent.  38 C.F.R. § 3.385.  As such, the veteran 
does not currently have hearing loss for VA compensation 
purposes, and his claim of entitlement to service connection 
for hearing loss is denied.

The Board has considered the veteran's statements regarding 
his hearing loss, but notes that, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis regarding a current disability.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, as stated above, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) has been enacted during the 
pendency of this appeal.  The Act has clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises.  
Additionally, certain notification requirements have been set 
out by the new law.  Nevertheless, the Board finds that 
information provided to the veteran in the statement of the 
case and the supplemental statement of the case put the 
veteran on notice of the type of evidence needed to 
substantiate his claim.  

The Board also finds that further evidentiary development on 
VA's part is not required on the issue of service connection 
for hearing loss.  A VA examination has been conducted and 
the veteran has not identified additional pertinent medical 
records regarding his hearing loss claim.  Consequently, the 
Board concludes that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

The claim of entitlement to service connection for a 
herniated disc of the lumbar spine is reopened.  To this 
extent only, the benefit sought on appeal is granted.

Entitlement to service connection for hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

